Appellant Cohen was convicted by the court sitting without a jury, on the charge of owning, operating and having in his possession a still, designed and intended to be used in the manufacture of intoxicating liquor. [1] In addition to arguing that certain witnesses are not entitled to credence, a question not for us to decide, appellant claims that the evidence is insufficient to support the judgment. We find that it is ample. *Page 631
[2] The owner of the premises where the still was found testified that he rented the place to appellant under an assumed name. Appellant had him supply lumber for an outbuilding in which the still was found. A co-defendant of appellant's testified that he put in the still at appellant's request, and that appellant assisted him in setting it up. A truck found on the premises near the still had previously been seen frequently at appellant's residence and had been used to transport "Argo Sugar", such as was found at appellant's residence and at the still. This evidence seems to us to be sufficient to support the judgment.
The judgment and order denying appellant's motion for a new trial are affirmed.
Conrey, P.J., and Houser, J., concurred.